Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 June 2019. Claims 1-4 and 7-17 were amended. Claims 1-5 and 7-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo (WO 2018/081826) in view of Blackley (U.S. 2019/0198144) and further in view of Lofgren (U.S. 2018/0144817).
Regarding claim 1, Puleo discloses an apparatus comprising:
an energy application device configured to receive energy pulses to be applied to a region of interest of tissue of a patient (See Puleo Fig. 1 and [0094] the disclosed device can include an energy application device. “The energy application device is configured to receive energy pulses, e.g., via leads or wireless connection, that in use are directed to a region of interest of an internal tissue or an organ of a subject, which in turn results in a targeted physiological outcome.”);
a pulse generator configured to generate the energy pulses (See Puleo Fig. 1 and [0094] the disclosed device can include a pulse generator. [0099] The system for neuromodulation may include a pulse generator that is adapted to generate a plurality of energy pulses for application to a tissue of a subject.);
an assessment device configured to provide feedback relating to a target physiological outcome associated with application of the energy pulses to the region of interest of the patient (See Puleo [0096] system can include an assessment device that assesses characteristics that are indicative of whether the targeted physiological outcome of the modulation have been achieved. These assessed characteristics meets the broadest reasonable interpretation of “feedback.”);
a controller (See Puleo Fig. 1 and [0095] the energy application device and the pulse generator can communicate with a controller.); and
memory including a logical data structure to configure the apparatus according to an electronic prescription defining an action for the patient (See Puleo Fig. 2 and [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” [00101] the memory can store different operating modes that are selectable by the operator. Instructions for controlling the device, with different modes selectable, meets the broadest reasonable interpretation of “an electronic prescription defining an action for the patient,”.), wherein the action comprises applying the energy pulses to the region of interest of tissue of the patient (See Puleo [0101] the stored operating modes may include instructions for executing a set of modulation parameters associated with a particular treatment site. The modulation parameters that are executed meet the broadest reasonable interpretation of the “the action comprises applying the energy pulses to the region of interest of tissue of the patient.”), and processible by the controller to apply the action to the patient, wherein the electronic prescription, when processed by the controller, cause the controller (See Puleo [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” In other words, the control accesses the stored instructions to execute them by the processor.) to at least:
automatically alter one or more modulation parameters of the energy application device and the pulse generator … to enable the energy application device and the pulse generator to apply the action to the patient using the electronic prescription (See Puleo [0099] the controller includes a processor for controlling the device. The controller ;
validate the action for the patient … based at least in part on the feedback provided by the assessment device (See Puleo [00106] based on the feedback from the assessment device, the processor may automatically alter the modulation parameters.).
Puleo does not disclose:
wherein the electronic prescription organized as one or more records in a distributed ledger 
automatically alter one or more modulation parameters based on a treatment mode prescribed by the electronic prescription;
validate the action for the patient using the distributed ledger; and
propagate a record of the action to the distributed ledger.
Blackley teaches:
wherein the electronic prescription organized as one or more records in a distributed ledger (See Blackley [0036] the system records prescription transactions in a blockchain (i.e. a distributed ledger). The stored information specifies details of the prescription such as medicine, dosage, patient, and so on.) 
validate the action for the patient using the distributed ledger (See Blackley [0032] the system can validate the prescription. [0065] “In some embodiments, prior to recording ; and
propagate a record of the action to the distributed ledger (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer ownership of a dose token to the patient from the other party.” In other words, when the action has been performed (dose has been taken) the blockchain is updated.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).
Lofgren teaches:
automatically alter one or more modulation parameters based on a treatment mode prescribed by the electronic prescription (See Lofgren [0111] the system can include a distributed database including “other medical equipment.” See Lofgren abstract, each of the machines in the distributed database system can deliver at least one of a prescription input parameters or treatment output parameters. Therefore, the .
The system of Lofgren is applicable to the disclosure of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Lofgren. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to improve data collection and distribution compared to manually collecting and distributing the data (See Lofgren [0005]).

Regarding claim 2, Puleo in view of Blackley discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein the controller is configured to:
determine payment information associated with the action for the patient; and
when the action is validated, facilitate processing of payment for the action using the payment information when the electronic prescription is processed by the energy application device to apply the action to the patient.
Blackley teaches:
determine payment information associated with the action for the patient (See Blackley [0047] the system can also support receiving payment. In order to receive payment, some kind of payment information is required. Therefore, the discloser in Blackley meets the broadest reasonable interpretation of this claim element.); and
when the action is validated, facilitate processing of payment for the action using the payment information when the electronic prescription is processed by the energy application device to apply the action to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer. Ensuring the pharmacy will be reimbursed meets the broadest reasonable interpretation of “facilitate processing” because it will make it easier for the pharmacy to be reimbursed.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 3, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 2 as discussed above. Puleo further discloses an apparatus, wherein:
the electronic prescription is configured to specify the action to be applied by the energy application device with respect to the patient using at least one energy application device setting (See Puleo [00101] the memory can store different operating modes that are selectable by the operator. These selectable operating modes meet the broadest reasonable interpretation of “at least on device setting.”).

Regarding claim 4, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 3 as discussed above. Puleo does not further disclose an apparatus, wherein:
the electronic prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient.
Blackley teaches:
the electronic prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 5, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein:
validating includes validating a dosage in the electronic prescription.
Blackley teaches:
validating includes validating a dosage in the electronic prescription (See Blackley [0049] The validate prescription component is invoked to determine whether a prescription is valid for the patient. [0065] the dosage circuitry is a component of a device for administering a dose. Therefore, the system can validate the prescription, including dosage.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 7, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein:
modification of the electronic prescription by at least one of the energy application device or a second device generates an additional record associated with the electronic prescription in the distributed ledger.
Blackley teaches:
modification of the electronic prescription by at least one of the energy application device or a second device generates an additional record associated with the electronic prescription in the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, this Blackley discloses a system that can include multiple nodes (devices) that each keep a copy of the blockchain and can update the blockchain at each of the nodes.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 8, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 7 as discussed above. Puleo does not further disclose an apparatus, wherein:
the second device is configured to validate the action using a duplicate record of the action from the distributed ledger.
Blackley teaches:
the second device is configured to validate the action using a duplicate record of the action from the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the redundant storage of the records allows for transactions to be verified, and makes it very difficult for the past transactions to be altered.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 9, Puleo discloses:
At least one non-transitory computer-readable storage medium including a logical data structure to configure a device according to an electronic prescription defining an action for a patient (See Puleo Fig. 2 and [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” [00101] the memory can store different operating modes that are selectable by the operator. Instructions for controlling the device, with different wherein the action comprises applying energy pulses to a region of interest of tissue of the patient (See Puleo Fig. 1 and [0094] the disclosed device can include an energy application device. “The energy application device is configured to receive energy pulses, e.g., via leads or wireless connection, that in use are directed to a region of interest of an internal tissue or an organ of a subject, which in turn results in a targeted physiological outcome.”), processible by the device to apply the action to the patient and including instructions (See Puleo [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” In other words, the control accesses the stored instructions to execute them by the processor.) which, when executed, cause at least one processor to at least:
automatically alter one or more modulation parameters of the device … to enable the device to apply the action to the patient (See Puleo [0099] the controller includes a processor for controlling the device. The controller operates the pulse generator and the energy application device to apply the modulation to the patient. [00101] the operating modes and treatments modes contain the settings for the modulation parameters, which meet the broadest reasonable interpretation of a prescription.); and
validate the action for the patient … based at least in part on feedback provided by an assessment device, wherein the feedback relates to a target physiological outcome associated with application of the energy pulses to the region of interest of the patient .
Puleo does not disclose:
wherein the electronic prescription organized as one or more records in a distributed ledger and
automatically alter one or more modulation parameters of the device based on a treatment mode prescribed by the electronic prescription;
validate the action for the patient using the distributed ledger; and
propagate a record of the action to the distributed ledger.
Blackley teaches:
wherein the electronic prescription organized as one or more records in a distributed ledger (See Blackley [0036] the system records prescription transactions in a blockchain (i.e. a distributed ledger). The stored information specifies details of the prescription such as medicine, dosage, patient, and so on.) and
validate the action for the patient using the distributed ledger (See Blackley [0032] the system can validate the prescription. [0065] “In some embodiments, prior to recording the prescription transaction, the method validates the prescription to ensure that the prescription is valid for the patient.”); and
propagate a record of the action to the distributed ledger (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer .
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).
Lofgren teaches:
automatically alter one or more modulation parameters based on a treatment mode prescribed by the electronic prescription (See Lofgren [0111] the system can include a distributed database including “other medical equipment.” See Lofgren abstract, each of the machines in the distributed database system can deliver at least one of a prescription input parameters or treatment output parameters. Therefore, the distributed database system (i.e. “distributed ledger”) can provide the prescribed parameters to the medical devices connected to the system.).
The system of Lofgren is applicable to the disclosure of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Lofgren. One of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 10, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein the instructions, when executed, cause the at least one processor to:
determine payment information associated with the action for the patient; and
when the action is validated, facilitate processing of payment for the action using the payment information when the electronic prescription is processed by the device to apply the action to the patient.
Blackley teaches:
determine payment information associated with the action for the patient (See Blackley [0047] the system can also support receiving payment. In order to receive payment, some kind of payment information is required. Therefore, the discloser in Blackley meets the broadest reasonable interpretation of this claim element.); and
when the action is validated, facilitate processing of payment for the action using the payment information when the electronic prescription is processed by the device to apply the action to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer. Ensuring the pharmacy will be reimbursed meets the broadest reasonable .
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 11, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 10 as discussed above. Puleo discloses at least one non-transitory computer-readable storage medium, wherein:
the electronic prescription is configured to specify the action to be applied by the device with respect to the patient using at least one device setting (See Puleo [00101] the memory can store different operating modes that are selectable by the operator. These selectable operating modes meet the broadest reasonable interpretation of “at least on device setting.”).

Regarding claim 12
the electronic prescription is configured to facilitate processing of payment as the action occurs by the device with respect to the patient.
Blackley teaches:
the electronic prescription is configured to facilitate processing of payment as the action occurs by the device with respect to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 13, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
the electronic prescription is configured to facilitate processing of payment as the action occurs by the device with respect to the patient.
Blackley teaches:
the electronic prescription is configured to facilitate processing of payment as the action occurs by the device with respect to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 14, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo discloses at least one non-transitory computer-readable storage medium, wherein:
the device is a first device including at least one of an imaging device, a reading workstation, an electronic medical record system, an image archive, or a laboratory information system (See Puleo [00103] the system can include an imaging device. Further, “the imaging device may be integrated with or the same as the energy application device 12….”).

Regarding claim 15, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 14 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
modification of the electronic prescription by at least one of the first device or a second device generates an additional record associated with the electronic prescription in the distributed ledger.
Blackley teaches:
modification of the electronic prescription by at least one of the first device or a second device generates an additional record associated with the electronic prescription in the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, this Blackley discloses a system that can include multiple nodes (devices) that each keep a copy of the blockchain and can update the blockchain at each of the nodes.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 16, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 15 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
a second device is to validate the action using a duplicate record of the action from the distributed ledger.
Blackley teaches:
a second device is to validate the action using a duplicate record of the action from the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the redundant storage of the records allows for transactions to be verified, and makes it very difficult for the past transactions to be altered.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 17, Puleo discloses a computer-implemented method to:
configure a device according to an electronic prescription defining an action for a patient (See Puleo Fig. 2 and [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” [00101] the memory can store different operating modes that are selectable by the operator. Instructions for controlling the device, with different modes selectable, meets the broadest reasonable interpretation of “an electronic prescription defining an action for the patient,”.), wherein the action comprises applying energy pulses to a region of interest of tissue of the patient (See Puleo Fig. 1 and [0094] the disclosed device can include an energy application device. “The energy application device is configured to receive energy pulses, e.g., via leads or wireless connection, that in use are directed to a region of interest of an internal tissue or an organ of a subject, which in turn results in a targeted physiological outcome.”), processible by the device to apply the action to the patient (See Puleo [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” In other words, the control accesses the stored instructions to execute them by the processor.), the method comprising:
automatically altering, by at least one processor using the electronic prescription, one or more modulation parameters of the device … to enable the device to apply the action to the patient (See Puleo [0099] the controller includes a processor for controlling the device. The controller operates the pulse generator and the energy application device to ; 
validating, by at least one processor using the electronic prescription, the action for the patient … based at least in part on feedback provided by an assessment device (See Puleo [0096] system can include an assessment device that assesses characteristics that are indicative of whether the targeted physiological outcome of the modulation have been achieved. These assessed characteristics meets the broadest reasonable interpretation of “feedback.” [0106] based on the feedback from the assessment device, the processor may automatically alter the modulation parameters.),
wherein the feedback relates to a target physiological outcome associated with application of the energy pulses to the region of interest of the patient (See Puleo [0096] system can include an assessment device that assesses characteristics that are indicative of whether the targeted physiological outcome of the modulation have been achieved.).
Puleo does not disclose:
wherein the electronic prescription organized as one or more records in a distributed ledger;
automatically altering, by at least one processor using the electronic prescription, one or more modulation parameters of the device based on a treatment mode prescribed by the electronic prescription; 
validating, by at least one processor using the electronic prescription, the action for the patient using the distributed ledger; and
propagating, by the at least one processor using the electronic prescription, a record of the action to the distributed ledger.
Blackley teaches:
wherein the electronic prescription organized as one or more records in a distributed ledger (See Blackley [0036] the system records prescription transactions in a blockchain (i.e. a distributed ledger). The stored information specifies details of the prescription such as medicine, dosage, patient, and so on.) and 
validating, by at least one processor using the electronic prescription, the action for the patient using the distributed ledger (See Blackley [0032] the system can validate the prescription. [0065] “In some embodiments, prior to recording the prescription transaction, the method validates the prescription to ensure that the prescription is valid for the patient.”); and
propagating, by the at least one processor using the electronic prescription, a record of the action to the distributed ledger (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer ownership of a dose token to the patient from the other party.” In other words, when the action has been performed (dose has been taken) the blockchain is updated.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It 
Lofgren teaches:
automatically altering, by at least one processor using the electronic prescription, one or more modulation parameters of the device based on a treatment mode prescribed by the electronic prescription (See Lofgren [0111] the system can include a distributed database including “other medical equipment.” See Lofgren abstract, each of the machines in the distributed database system can deliver at least one of a prescription input parameters or treatment output parameters. Therefore, the distributed database system (i.e. “distributed ledger”) can provide the prescribed parameters to the medical devices connected to the system.).
The system of Lofgren is applicable to the disclosure of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Lofgren. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to improve data collection and distribution compared to manually collecting and distributing the data (See Lofgren [0005]).

Regarding claim 18, Puleo in view of Blackley and Lofgren disclose the method of claim 17 as discussed above. Puleo does not disclose a method, wherein:
validating includes validating a dosage in the electronic prescription for the patient.
Blackley teaches:
validating includes validating a dosage in the electronic prescription for the patient (See Blackley [0049] The validate prescription component is invoked to determine whether a prescription is valid for the patient. [0065] the dosage circuitry is a component of a device for administering a dose. Therefore, the system can validate the prescription, including dosage.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 19, Puleo in view of Blackley and Lofgren disclose the method of claim 17 as discussed above. Puleo does not disclose a method, wherein:
the device is a first device, and modification of the electronic prescription by at least one of the first device or a second device generates an additional record associated with the electronic prescription in the distributed ledger.

the device is a first device, and modification of the electronic prescription by at least one of the first device or a second device generates an additional record associated with the electronic prescription in the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, this Blackley discloses a system that can include multiple nodes (devices) that each keep a copy of the blockchain and can update the blockchain at each of the nodes.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 20, Puleo in view of Blackley and Lofgren disclose the method of claim 19 as discussed above. Puleo does not disclose a method, wherein:
validating further includes validating the action by the second device using a duplicate record of the action from the distributed ledger.

validating further includes validating the action by the second device using a duplicate record of the action from the distributed ledger (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the redundant storage of the records allows for transactions to be verified, and makes it very difficult for the past transactions to be altered.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Response to Arguments
Applicant’s arguments filed 23 March 2021, with respect to the 35 U.S.C. 101 rejection of the claims have been fully considered, and the arguments on pages 9 and 10 concerning the integration of the abstract idea into a practical application are persuasive.  The 35 U.S.C. 101 rejection of the claims has been withdrawn. 
Applicant’s arguments filed 23 March 2021, with respect to the rejections of claims 1-5 and 7-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Lofgren reference and newly cited portions of the Puleo reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626